DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the application submitted by the applicant on August 27, 2019.
Claims 1-22 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Anderson.  

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Patent No. 9,928,432. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward methods, systems, and/or computer readable mediums for determining near-crash events for vehicles. The ‘432 patent states that a risk map for the vehicle is generated using a risk score.  

It would have been obvious to one skilled in the art at the time of filing that in order to detect a near-crash event a risk map including a different risk equation for each region to thereby deter from a potential accident in that region.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of Patent No. 10,453,150. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward methods, systems, and/or computer readable mediums for determining near-crash events for vehicles. The ‘150 patent states that a loss probability is based upon peak acceleration and peak attitudinal shift.  



Examiner’s Note
The Examiner would like to note that claims 1-22 are eligible under 35 USC 101 because even through the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application.  Therefore, the claims are eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The metes and bounds of the limitation "a first velocity" cannot be determined because it is unclear if the applicant is claiming the same or different “a first velocity” in claim 1.  Therefore, for the purposes of this examination, the examiner will interpret the claim limitation to be same first velocity.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The metes and bounds of the limitation "a second velocity" cannot be determined because it is unclear if the applicant is claiming the same or different “a second velocity
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites the limitation " the claim adjustment module".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the claim adjustment module" is referring to the a new claim adjustment module or referring to a module from claim 13.  A suggestion to overcome this rejection is to amend the claim to “a claim adjustment module”.   For the purposes of examination the examiner is interpreting the claim limitation to be a new claim adjustment module  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The steps in claim 6 are already in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting rejections and 35 U.S.C. 112 (b) and (d) rejections, set forth in this Office action.  The reasons for the indication of allowable subject matter are the same as for the parent patent as the claims have similar claim limitations.  However, the claims still do not overcome double patenting rejections and 112 rejection(s).
The following prior art of reference have been deem most relevant to the claim(s):
Pal (U.S. Pub. No. 2017/0053461 A1) discloses a method and system for detecting an accident of a vehicle, the method including: receiving a movement dataset collected at least at one of a location sensor and a motion sensor arranged within the vehicle, during a time period of movement of the vehicle, extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period, detecting a vehicular accident event from processing the set of movement features with an accident detection model, and in response to detecting the vehicular accident event, automatically initiating an accident response action.  
Breed (U.S. Pub No. 20080051957 A1) discloses a vehicle including a compartment receivable of an object and a system for tracking the object includes at least one imaging device each arranged to receive an image of a portion of the compartment containing the object and a control unit coupled to each imaging device and which controls the imaging device to obtain a first set of images without the object and at least one second image including the object. The control unit analyzes the second image(s) in consideration of the first set of images to derive information about the object. This information may be the type, size and/or position of the object or a part thereof. The information may be used to control vehicular components which have a variable use based on the type, size or position of the object or part thereof.
Stiegler (US Pub No. 20080049975 A1) discloses a method for imaging the surrounding of a vehicle is provided. The method includes the steps of (i) taking a series of two dimensional images of the vehicle surrounding, (ii) taking a series of three dimensional images of the vehicle surrounding that including depth information, (iii) determining at least one object in an area of interest in one of the series of images and tracking the object in the area of interest, (iv) processing the others of the series of images to retrieve object information from said other series of images, 
Haller (20150213556 A1) discloses techniques for determining or predicting re-inspection of a vehicle insurance claim are disclosed. The probability of an occurrence of a re-inspection of a claim (e.g., a re-inspection score) is determined by using a predictive re-inspection model generated based on a data analysis of historical claim data from a plurality of sources. The re-inspection score may be determined prior to a repair facility initially reviewing the claim or viewing the damage to the vehicle, e.g., at FNOL. Inputs to the predictive re-inspection model may include a settlement estimate, and optionally one or more other claim attributes that are strongly correlated to re-inspection. Other re-inspection information may be additionally or alternatively predicted by using the predictive re-inspection model. Candidate claims for re-inspection may be identified by ranking re-inspection scores and/or other re-inspection information.
Claims 1-22 are allowed because the references as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations.  

	
	
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN  (US 20170140231 A1) is pertinent because it uses moving object detection with single camera.  
Nemat-Nasser (US 20130073114 A1) is pertinent because it identifying a driver comprises an image capturing device
Chen (US 20020180870 A1) is pertinent because it detecting moving objects by comparing video images	
Fujinawa (US 20100100276A1) is pertinent because it uses imaging apparatus mounted on a vehicle and imaging a vicinity of the vehicle.
Kikuchi (US 20040071319) is pertinent because it uses measuring an object velocity in a photographic field from a plurality of photographic frames made up of a plurality of pixels 
Shimoura (US 5638116 A) is pertinent because it uses an object recognition apparatus that can recognize an object in an image acquired by an on-vehicle camera mounted on a vehicle with high efficiency and accuracy. A recognition processing is carried out in a cut off range, which is cut off from the image, and in which an object to be recognized is supposed to be present. The cut off range is obtained using support information supplied from a position detection device and/or an anti-lock brake device of the vehicle. Since the object in the image changes its position as the vehicle moves, the displacement must be estimated during the object recognition. The estimation requires camera attitude parameters of the on-vehicle camera with respect to the road, and the estimation is performed using support information supplied from the position detection device and/of the anti-lock brake device. This will improve the efficiency and accuracy of obtaining the camera attitude parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694